Citation Nr: 1718490	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-39 477	)	DATE  MAY 25 2017
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis A and B.

2.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1971 to December 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran provided testimony at a July 2008 RO hearing.  A transcript of the hearing is associated with the claims file.

The Board also recognizes that in September 2016 the RO certified all the issues noted in a January 2014 Board remand to include the two issues before the Board currently, and the issues of entitlement to a compensable rating for service connected hepatitis C and entitlement to an earlier effective date for service connected hepatitis C.  The Board notes that the issues concerning hepatitis C were remanded as the Veteran had filed a notice of disagreement with a November 2011 rating decision that granted service connection and established an effective date for hepatitis C.  However, the RO had not issued a Statement of the Case (SOC) in response to the Veteran's notice of disagreement, hence the Board remanded these two issues for an issuance of a SOC by the RO.  Manlicon v. West, 12 Vet. App. 238 (1999).  Following the January 2014 remand the RO issued two separate SOCs concerning the issues of a compensable rating for hepatitis C and an earlier effective date claim for hepatitis C, in April 2014.  The Board notes that the Veteran did not filed a substantive appeal (VA Form 9) as to these two issues.  Additionally, the RO's certification of these two issues occurred more than two years after the SOCs were issued.  Therefore, the Board has limited the issue on appeal only to the hepatitis A and B claims, and entitlement to service connection for diabetes mellitus claim based on the Veteran's clear intent, as there is no evidence that the Veteran relied on the certification error to his detriment.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  In that regard, the Board notes that the March 2017 statement from the Veteran's representative did not indicate any that these two issues as being on appeal and the Veteran has not otherwise indicated that he believed any issues other than service connection for hepatitis A and B, and diabetes to be in appellate status.


FINDINGS OF FACT

1.  The Veteran has not been shown to have hepatitis A or B that is related to service.  

2.  Diabetes mellitus type II has been shown to be caused by service connected hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for hepatitis A and B have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for diabetes mellitus type II secondary to hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2016); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to a claimant should be provided at the time or immediately after VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notice in November 2006. 

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claims decided herein.  The examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence. Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016).   

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim. 38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Hepatitis A and B

A review of the record shows that the Veteran's initial claim for service connection was for hepatitis.  He did not differentiate between A, B, or C.  He instead sated that he had hepatitis as result of his active service, which involved his exposure to hepatitis from various blood borne risk factors.  Service connection for hepatitis C was eventually granted.  Such clearly resulted in a full grant of the issue on appeal, i.e., hepatitis.  There was no longer a case in controversy.  However, for reasons that are unclear, the RO, and later the Board, perpetuated the appeal by separating claims for service connection for hepatitis A and B, which had not been specifically alleged, from the award of service connection for hepatitis C.  

Notwithstanding the erroneous continuation of the claim for service connection for hepatitis, the claim for service connection for hepatitis A and B is not warranted.  It is true that service treatment records are positive for a diagnosis of hepatitis.  There was no identification of A or B.  There is also post-service evidence that the Veteran was diagnosed as having hepatitis B in 1990.  However, by March 2011, testing did not established a current diagnosis of hepatitis B.  

With respect to his past-diagnoses, the Veteran was examined in December 2015.  The examiner acknowledged that the Veteran had a past diagnosis of hepatitis A in the 1970s.  However, it was also determined that the condition had resolved with no current residuals.  With regard to hepatitis B, the examiner noted that a blood test similarly determined past exposure to hepatitis B but that the condition was did not onset during service.   While VA examiners have determined that the Veteran's hepatitis C is related to his active service, there is no such medical opinion as to hepatitis A and B.  

There is no medical evidence showing that hepatitis A or B is related to active service.  A preponderance of the evidence is against the Veteran's claim for service connection for hepatitis A or B. The benefit of the doubt provision does not apply.  

Finally, the Board notes that the criteria for rating hepatitis A and B is nearly identical the criteria for rating hepatitis C, and that there are no symptoms attributed to an A or B infection that have not already been attributed to the Veteran's service connected hepatitis C.  In other words, even if service connection for hepatitis A or B were to be established, separate compensable ratings would amount to pyramiding, which is prohibited.  See 38 C.F.R. § 4.14.

Diabetes Mellitus Type II

Post service treatment records shows that the Veteran was diagnosed and treated for diabetes mellitus type II in July 2010.  A March 2011 VA examination report also shows that the Veteran was diagnosed with diabetes mellitus type II.  A December 2015 VA examination report noted that the Veteran had diabetes type I.  

In reviewing the evidence, the Board finds that there is sufficient evidence establishing a diagnosis of diabetes mellitus type II.  Multiple VA treatment records and reports support this finding.  The only contrary report is the December 2015 reports, which provided no rationale for this contradictory finding.  

Having determined that the Veteran has diabetes mellitus type II, the next question is whether a relationship exists between his diabetes and hepatitis C.  The December 2015 VA examiner indicated that literature research showed that there was a link between chronic hepatitis C and development of type II diabetes mellitus.  Such is sufficient to warrant service connection on a secondary basis.  Accordingly, the Board finds that service connection for diabetes mellitus type II is granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for hepatitis A and B is denied.

Entitlement to service connection for diabetes mellitus type II secondary to hepatitis C is granted.   

______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


